Title: From Thomas Jefferson to Honoré Julien, 27 January 1825
From: Jefferson, Thomas
To: Julien, Honoré

Monto
Jan. 27. 25.I have to thank you, my good friend M. Jullien, for your magnificent present of Canvas backs. they came sound and in good order, and enabled me to regale my friends here with what they had never  tasted before. their delicious flavor was new to them, but what heightened it with me was the proof they brought of your kind recollection of me. I enquire concerning you of every one who comes from Washington and am happy to learn that you are doing well. I hope you will continue to be prosperous, and I pray you, with my thanks to accept the assurance of my just remembrance of your faithful  services to me  and constant and affectionate, attachment to you.Th: J